Per Curiam.
The respondent, at the instance of one of the preferred stockholders, was appointed a member of a preferred stockholders’ committee in a proceeding for the reorganization of the New York Railways Corporation under section 77B of the National Bankruptcy Act (U. S. Code, tit. 11, § 207).
He thereafter induced the committee to appoint him as its counsel upon the agreement that all fees awarded by the court to the committee and to the respondent as counsel thereof would be *266pooled and divided equally between himself and two lay members of the committee. He thus violated the Penal Law, the Special Rules of this court and the Canons of Ethics.
He thereafter signed an affidavit and petition requesting an allowance, setting forth that he had not agreed to divide his fees, and, when confronted with that fact, he contended that he, a lawyer, had signed the petition and affidavit requesting an allowance of counsel fee without reading them, although they were prepared by another attorney. It is evident that such a statement is an afterthought.
The respondent should be suspended for one year with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for one year.